Case 2:18-cv-00729-JAK-MRW Document 247 Filed 10/09/18 Page 1 of 1 Page ID #:6482

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
Case No.        CV18-729 JAK (MRWx)                                               Date   October 9, 2018
Title           Federal Trade Commission v. Digital Altitude LLC



Present: The Honorable       Michael R. Wilner
                   Veronica Piper                                           XTR 10/9/2018
                    Deputy Clerk                                         Court Smart / Recorder

            Attorneys Present for Plaintiff:                        Attorneys Present for Defendant:
                    Andrew Hudson                                           Steven Rodriguez
                    Jody Goodman                                            Mary Dee, Pro Se



Proceedings:              ORDER RE: TELEPHONE CONFERENCE

       The Court conferred with the parties regarding the status of the case. The Court sets a
further telephonic status conference on October 25, 2018 at 9:00 a.m.




                                                                                                 :   40
                                                           Initials of Preparer             vp




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
